USCA11 Case: 20-14807      Date Filed: 06/03/2021   Page: 1 of 5



                                                         [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-14807
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:20-cv-02936-ELR



TIRAM D. LEWIS,
a.k.a. Sir Terrance Mayfield,
a.k.a. Prince Saladin Selassie,
a.k.a. Honor Saladin Selassie,

                                                               Plaintiff-Appellant,

                                      versus

AMERICAN TOWER,

                                                              Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (June 3, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14807           Date Filed: 06/03/2021       Page: 2 of 5



       Tiram D. Lewis, proceeding pro se, appeals the district court’s order

dismissing his pro se civil complaint for lack of service and absence of subject-

matter jurisdiction. He asserts that, as a pro se litigant, he was not required to

continue attempting to perfect service upon American Tower Corporation because

it had actual notice of the suit. He further contends the district court abused its

discretion by not extending the time for service. After review,1 we affirm.

       The district court did not err in dismissing Lewis’s complaint. First, a

review of the docket sheet shows that American Tower never returned the service-

waiver form and Lewis did not otherwise effect proper service upon American

Tower. Fed. R. Civ. P. 4(c)(1), (h)(1) (providing a plaintiff properly serves a

corporation-defendant by personally delivering to the corporation’s officer or agent

a summons and a copy of the complaint, and mailing a copy of each to the

defendant, within the time allowed by Rule 4(m)); Fed. R. Civ. P. 4(d)(1)

(providing a plaintiff can request a defendant to waive service by notifying the

defendant-corporation that an action has been commenced and requesting that the

defendant waive service of a summons); Lepone-Dempsey v. Carroll Cnty.

Comm’rs, 476 F.3d 1277, 1282 (11th Cir. 2007) (stating “plaintiffs were



       1
           We review for abuse of discretion a district court’s dismissal without prejudice for
insufficient service of process under Rule 4(m). Lepone-Dempsey v. Carroll Cnty. Comm’rs,
476 F.3d 1277, 1280 (11th Cir. 2007). “We review de novo the district court's order granting a
motion to dismiss for lack of subject matter jurisdiction.” Dalrymple v. United States, 460 F.3d
1318, 1324 (11th Cir. 2006).
                                                2
          USCA11 Case: 20-14807        Date Filed: 06/03/2021    Page: 3 of 5



responsible for formally serving the defendants when the waiver forms were not

returned”). It is noteworthy that the waiver form Lewis filed with the district court

listed himself as the party waiving service, not American Tower. And, despite

Lewis’s contention on appeal, American Tower’s alleged actual notice of the suit

did not cure Lewis’s failure to effect service. See Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007) (stating this Court requires pro se litigants to conform

with procedural rules and affirming dismissal of pro se litigant’s complaint for

defective service of process).

      The district court was also within its discretion to dismiss Lewis’s complaint

without extending the time for service after finding Lewis had failed to show good

cause for his failure to effect timely service and considering any other factors that

would warrant an extension of time based on the facts of the case. See Lepone-

Dempsey, 476 F.3d at 1281-82 (explaining “good cause exists only when some

outside factor, such as reliance on faulty advice, rather than inadvertence or

negligence, prevented service,” and if a district court finds a plaintiff has failed to

show good cause and there is no other circumstance that warrants an extension of

time, it may exercise its discretion to dismiss the action without prejudice

(quotations and alterations omitted)). Thus, the district court did not err in

concluding that Lewis failed to properly effect service upon American Tower and

acted within its discretion by dismissing his complaint without prejudice. See id.;


                                           3
          USCA11 Case: 20-14807         Date Filed: 06/03/2021    Page: 4 of 5



Fed. R. Civ. P. 4(m) (providing if a defendant is not served within 90 days of filing

of the complaint, the district court “must dismiss the action without prejudice

against that defendant or order that service be made within a specified time”).

      Moreover, the district court did not err in dismissing Lewis’s complaint

because there was no basis for subject-matter jurisdiction. First, Lewis did not

identify any claim arising under federal law in support of his claims against

American Tower. See 28 U.S.C.§ 1331 (“The district courts shall have original

jurisdiction of all civil actions arising under the constitution, laws, or treaties of the

United States.”). To support his claim of federal-question jurisdiction, Lewis cited

47 U.S.C. §§ 202, 206, and 207. However, as the district court noted, a review of

these statutes shows they permit a person to sue a telecommunications common

carrier for damages pertaining to unjust or unreasonable discrimination in service

charges and practices. 47 U.S.C. §§ 202, 206, 207. And, while American Tower

appears to be a telecommunications common carrier, Lewis’s claimed injuries to

his person, and the remedies he seeks, do not fall within the prohibited acts and

applicable remedies identified by Congress. See id., §§ 202, 207. Second, as to

diversity jurisdiction, because Lewis alleged both he and American Tower were

citizens of Georgia, the parties were not diverse and thus diversity jurisdiction was

lacking. 28 U.S.C. § 1332(a)(1); Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411

F.3d 1242, 1247 (11th Cir. 2005) (stating diversity jurisdiction requires complete


                                            4
          USCA11 Case: 20-14807       Date Filed: 06/03/2021   Page: 5 of 5



diversity of citizenship between all plaintiffs and defendants). Therefore, there

was no basis for subject-matter jurisdiction. 28 U.S.C. §§ 1331, 1332(a)(1).

      While a pro se litigant should generally be afforded the opportunity to

amend his complaint, the district court was not required to grant Lewis leave to

amend because amendment would have been futile. See Evans v. Ga. Reg’l Hosp.,

850 F.3d 1248, 1254 (11th Cir. 2017), abrogated on other grounds by Bostock v.

Clayton Cnty., Ga., 140 S. Ct. 1731 (2020) (generally, before the district court

dismisses an action with prejudice a pro se plaintiff must be given at least one

chance to amend the complaint where a more carefully drafted complaint might

state a claim). Any amendment would not have cured Lewis’s lack of service

under Rule 4(m). And, because none of Lewis’s grievances arose under federal

law and the parties were not diverse, amendment would not have cured the

complaint’s jurisdictional defects. Therefore, it was not an abuse of discretion for

the district court to dismiss the complaint without affording Lewis leave to amend.

   AFFIRMED.




                                          5